Citation Nr: 0023276	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-06 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence sufficient to warrant 
reopening of the veteran's claim for service connection for 
hepatitis, currently claimed as secondary to Agent Orange 
exposure, has been submitted.

2.  Entitlement to service connection for diabetes mellitus 
with diabetic nephropathy, retinopathy, and neuropathy; 
hypertension; circulatory problems; and a rash, as the result 
of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which, in pertinent part, denied the 
veteran's claim of entitlement to service connection for 
hepatitis on the basis that new and material evidence 
sufficient to warrant reopening of his claim had not been 
submitted; and denied entitlement to service connection for 
diabetes mellitus with diabetic nephropathy, retinopathy, and 
neuropathy; hypertension; circulatory problems; and a rash as 
the result of exposure to herbicides.


FINDINGS OF FACT

1.  VARO denied the veteran's claim for entitlement to 
service connection for hepatitis in a final May 1981 
decision.

2.	Evidence submitted with regard to the veteran's request to 
reopen his claim for service connection for hepatitis 
since VARO's May 1981 decision includes private medical 
records, and VA medical treatment and examination records.

3.  Evidence provided since VARO's May 1981 decision is 
either duplicative of previously considered evidence or, 
when viewed by itself or in the context of the earlier 
evidence of record, is not so significant that it must be 
considered to decide the merits of the claim.

4.  The veteran does not have a disease which may be 
presumptively service connected under the provisions of 38 
C.F.R. 3.309(e).

5.  The veteran has not presented competent evidence that he 
was exposed to herbicides while in service, or competent 
medical evidence of a causal relationship between the his 
alleged herbicide exposure during service and diabetes 
mellitus with diabetic nephropathy, retinopathy, and 
neuropathy; hypertension; circulatory problems; or a rash.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
for entitlement to service connection for hepatitis has not 
been submitted.  38 U.S.C.A. § 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1103 (1999).

2.  The claim of entitlement to service connection for 
diabetes mellitus with diabetic nephropathy, retinopathy, and 
neuropathy; hypertension; circulatory problems; and a rash, 
claimed as the result of exposure to herbicides during 
service, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for service connection for 
hepatitis claimed as secondary to Agent Orange exposure.

The veteran's claim for service connection for hepatitis was 
the subject of an unfavorable VARO decision in May 1981.  The 
decision of VARO is considered to be final. 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

Under pertinent law and regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), the VA may reopen and 
review a claim which has been previously denied if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 20.1100, 20.1103 (1999); and Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

"New and material" evidence means evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).

At the time of VARO's May 1981 denial of the veteran's claim 
for service connection for hepatitis, pertinent evidence of 
record included service medical records, which indicated that 
he was treated for infectious hepatitis during service in 
September 1967, and an April 1981 VA examination report which 
indicated no residuals of his acute hepatitis during service.  

VARO denied the veteran's claim for entitlement to service 
connection for hepatitis in May 1981, and he was notified by 
letter.  The veteran did not file a timely notice of 
disagreement with that decision which is final.

Evidence received in support of the veteran's claim subsequent 
to VARO's denial includes: private medical records from the 
South Fulton Medical Center, and VA medical records, which 
show treatment for various unrelated disorders; and a May 1997 
VA examination report which indicates that the veteran has no 
residuals from hepatitis during service.

The medical treatment records submitted in support of the 
application to reopen the claim are cumulative or redundant 
because they simply provide added detail concerning the 
veteran's post-service medical condition and treatment.  
Therefore, they are not "new".  These records are also not 
"material" because they do not purport to establish that the 
veteran has any residuals of hepatitis during service.

Moreover, although the veteran claims that he has residuals 
of hepatitis related to service, specifically to exposure to 
Agent Orange during service, this is not demonstrated by 
competent medical evidence.  The Board has considered the 
veteran's statements regarding the manifestation hepatitis in 
service and thereafter.  However, the Board notes that lay 
assertions of medical diagnoses, causation and etiology 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108 (West 1991).  Just as the Board must point 
to a medical basis other than its own unsubstantiated 
opinion, Colvin at 175 (1991), the veteran cannot meet his 
burden of submitting probative evidence by relying upon lay 
statements as to medical matters as, under the Court's case 
law, lay observation is not competent.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993); Layno v. Brown, 6 Vet.App. 465, 470 
(1994).  Therefore, these statements are not competent 
evidence sufficient to establish either a current disability 
or form a nexus between any current disability and active 
duty service, and are not sufficient to reopen his service 
connection claim.  See Savage v. Gober, 10 Vet.App. 488, 495 
(1997).

As new and material evidence has not been submitted, the claim 
for service connection for hepatitis is not reopened.  Further 
analysis of the issue must cease, and the Board has no further 
duty to assist the veteran with development of his claim.  
Kehoskie v. Derwinski, 2 Vet.App 31 (1991).

2.  Entitlement to service connection for diabetes mellitus 
with diabetic nephropathy, retinopathy, and neuropathy; 
hypertension; circulatory problems; and a rash, as the result 
of exposure to herbicides.

The veteran claims that he is entitled to service connection 
for diabetes mellitus with diabetic nephropathy, retinopathy, 
and neuropathy; hypertension; circulatory problems; and a 
rash as the result of exposure to herbicides during service.  
The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
threshold question that must be answered in the present case 
is whether the veteran has presented a well-grounded claim 
for service connection.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet.App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence to 
the effect that the claim is plausible is required.  See Epps 
v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is one which, under case law, lay observation is 
considered competent to prove its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation.  To establish 
well groundedness in this manner, the evidence must show that 
the condition was observed during service or any applicable 
presumption period, that continuity of symptomatology was 
demonstrated thereafter, and there must be competent evidence 
relating the current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet.App. 488, 495-98 (1997).

Regarding his claim for service connection for diabetes 
mellitus with diabetic nephropathy, retinopathy, and 
neuropathy; hypertension; circulatory problems; and a rash, 
the veteran claims that he was exposed to herbicides while 
serving on active duty in Vietnam, and that he has diabetes 
mellitus with diabetic nephropathy, retinopathy, and 
neuropathy; hypertension; circulatory problems; and a rash as 
a direct result of this exposure.  Under the provisions of 38 
C.F.R. 3.309(e)(1999), if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the diseases set forth in 38 C.F.R. 3.309(e) shall 
be service connected if the requirements of 38 C.F.R. 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of 3.307(d) are also satisfied.  These 
diseases include chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  
Further, according to 38 C.F.R. 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed at 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era. Id.

The Board observes that the Court issued a precedential 
decision which clarified that the presumption of inservice 
herbicide exposure applies only in cases where a veteran both 
served in the Republic of Vietnam during the designated time 
period and subsequently developed one of the diseases listed 
in 38 C.F.R. 3.309(e), as described above.  McCartt v. West, 
12 Vet. App. 164, 168 (1999).  A review of the diseases which 
may be presumptively service connected under 38 C.F.R. 
3.309(e) reveals that the appellant's diabetes mellitus with 
diabetic nephropathy, retinopathy, and neuropathy; 
hypertension; circulatory problems; and a rash (one that 
reportedly pre-existed service and another that is possibly 
attributable to diabetes mellitus, but neither of which has 
been diagnosed as chloracne) are not included among the 
listed disorders.  Therefore, the veteran is unable to take 
advantage of the presumptive provisions of this regulation, 
and must provide evidence that he: (1) was exposed to 
herbicides in service; and (2) that his currently claimed 
disabilities are related to such exposure.

Thus, the only evidence contained in the claims file which 
would tend to establish that the veteran was exposed to 
herbicides in service, and further, that his claimed 
disabilities are related to such exposure, is the veteran's 
own contentions, as set forth in various correspondence 
received by VA.  The Board does not doubt the sincerity of 
the veteran's belief in this claimed causal connection.  
However, as the veteran has not been shown to be a medical 
expert, he is not qualified to express an authoritative and 
probative opinion regarding any medical causation.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  See also Heuer v. 
Brown, 7 Vet.App. 379, 384 (1995), citing Grottveit, in which 
the Court held that a veteran does not meet his or her burden 
of presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions.

In fact, the VA examiner in May 1997 reported that "in all 
probability there is no connection" between the claimed 
conditions and exposure to Agent Orange.  Accordingly, 
because the veteran has failed to produce any competent 
medical evidence of any connection between his claimed 
disabilities and his alleged herbicide exposure, his claim 
for service connection must be denied as not well grounded, 
and the VA has no obligation to further develop his claim.  
See Epps, supra; Grivois v. Brown, 5 Vet. App. 136,140 
(1994).

The Board notes that it has not been made aware of any 
outstanding evidence which could serve to well ground the 
veteran's claim for service connection.  Accordingly, there 
is no further duty on the part of VA to inform the veteran of 
the evidence necessary to complete his application for this 
benefit.  38 U.S.C.A. 5103 (West 1991); McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to present a well-
grounded claim for service connection for diabetes mellitus 
with diabetic nephropathy, retinopathy, and neuropathy; 
hypertension; circulatory problems; and a rash as the result 
of herbicide exposure, and the reasons why his current claim 
must fail.  See Graves v. Brown, 9 Vet.App. 172, 173 (1996); 
Robinette v. Brown, 8 Vet.App. 69, 77-78(1995).


ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for hepatitis, having not 
been submitted, the claim is denied.

Evidence of a well-grounded claim having not been submitted, 
the veteran's claim for service connection for diabetes 
mellitus with diabetic nephropathy, retinopathy, and 
neuropathy; hypertension; circulatory problems; and a rash, 
claimed as the result of exposure to herbicides during 
service, is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


